EXHIBIT 10.1




EXCHANGE AGREEMENT




THIS EXCHANGE AGREEMENT (the “Agreement”) is made this 13 day of January, 2015
by and among Stuart King Capital Corp., a Delaware corporation (“Herein after
referred to as Pubco”) on one hand, and Cloud Income Properties, Inc., a Nevada
corporation (Herein after referred to as the “Company”) and the undersigned
shareholders, each individuals, being the sole shareholders of the Company (the
“Company Shareholders”), on the other hand.




BACKGROUND




A.

The respective Boards of Directors of Pubco and the Company have determined that
an acquisition of the Company’s outstanding shares by Pubco through a voluntary
exchange with the Company Shareholders (the “Exchange”), upon the terms and
subject to the conditions set forth in this Agreement, would be fair and in the
best interests of their respective shareholders and member, and such Boards of
Directors, along with the Company Shareholders, have approved such Exchange,
pursuant to which shares of the Company issued and outstanding immediately prior
to the Effective Time (as defined in Section 1.04) (the “Shares”) will be
exchanged (including by reservation for future issuances) for the right to
receive 21,500,000 shares of restricted Rule 144 common stock of Pubco (the
“Exchange Shares”).




B.

At the Closing, the Company Shareholders’ ownership interest in Pubco shall
represent approximately 80% of the issued and outstanding shares of Pubco.




C.

Pubco, the Company, and the Company Shareholders desire to make certain
representations, warranties, covenants and agreements in connection with the
Exchange and also to prescribe various conditions to the Exchange.




NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the parties agree as follows:




ARTICLE I

THE EXCHANGE




1.01

Exchange. Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the Nevada Revised Statutes (“Nevada
Statutes”), at the Closing (as hereinafter defined), the parties shall do the
following:




(a)

The Company Shareholders will sell, convey, assign, and transfer the Shares to
Pubco by delivering to Pubco a share certificate issued in the name of Pubco
evidencing the Shares (the “Share Certificate”). The Shares transferred to Pubco
at the Closing shall constitute 100% of the issued and outstanding equity
interests of the Company.




(b)

As consideration for its acquisition of the Shares, Pubco shall issue the
Exchange Shares to the Company Shareholders by delivering a share certificate to
the Company Shareholders registered in the name of the Company Shareholders
evidencing the Exchange Shares (the “Exchange Shares Certificate”). The Exchange
Shares shall equal no less than 80% of the outstanding shares of Pubco’s common
stock at the time of Closing.




1.02

Effect of the Exchange. The Exchange shall have the effects set forth in the
applicable provisions of the Nevada Statutes.




1.03

Closing. Unless this Agreement shall have been terminated and the transactions
herein contemplated shall have been abandoned pursuant to Article VI and subject
to the satisfaction or waiver of the conditions set forth in Article V, the
parties shall use commercially reasonable efforts to effect the closing of the
Exchange (the “Closing”) at 10:00 a.m. U.S. Pacific Standard Time on a business
day as soon as possible following satisfaction or waiver of the conditions set
forth in Article V but in no event longer than thirty (30) days of satisfaction
or waiver of such conditions (the “Closing Date”), at the offices of Harold P.
Gewerter, Esq. 5536 S. Ft. Apache #102, Las Vegas, NV 89148,  unless another
date, time or place is agreed to in writing by the parties hereto.





--------------------------------------------------------------------------------




1.04

Effective Time of Exchange. As soon as practicable following the satisfaction or
waiver of the conditions set forth in Article V, the parties shall make all
filings or recordings required under Nevada Statutes and Delaware Statutes. The
Exchange shall become effective at such time as is permissible in accordance
with Nevada Statutes and Delaware (the time the Exchange becomes effective being
the “Effective Time”). Pubco and the Company shall use commercially reasonable
efforts to have the Closing Date and the Effective Time to be the same day. The
closing of this transaction is contingent upon 80% approval of the investors
under the 419 registration.




1.05

Officer & Director Resignations. On or before the Closing Date, Pubco shall
cause the appointment of the individuals set forth on Schedule 1.05 to be the
directors and officers of Pubco and the concurrent resignation of the directors
and officers of Pubco as set forth on Schedule 1.05.




ARTICLE II

REPRESENTATIONS AND WARRANTIES




2.01

Representations and Warranties of the Company. Except as set forth in the
disclosure schedule delivered by the Company to Pubco at the time of execution
of this Agreement (the “Company Disclosure Schedule”), the Company represents
and warrants to Pubco as follows:




(a)

Organization, Standing and Power.




The Company is duly organized, validly existing and in good standing under the
laws of the State of Nevada and has the requisite power and authority and all
government licenses, authorizations, permits, consents and approvals required to
own, lease and operate its properties and carry on its business as now being
conducted. The Company is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Material Adverse
Effect.




(b)

Subsidiaries.




The Company does not own directly or indirectly, any equity or other ownership
interest in any company, corporation, partnership, joint venture or otherwise.




(c)

Capital Structure.




The number of Shares and type of all authorized, issued and outstanding Shares
of the Company, and all Shares and equity interests reserved and earned for
issuance under the Company’s various option and incentive plans are specified on
Schedule 2.01(c). Except as set forth in Schedule 2.01(c), no Shares or other
equity securities of the Company are issued, reserved for issuance and earned or
outstanding. All outstanding Shares of the Company are duly authorized, validly
issued, fully paid and nonassessable and not subject to preemptive rights.
Except as set forth in Schedule 2.01(c), there are no outstanding bonds,
debentures, notes or other indebtedness or other securities of the Company
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) on any matters. Except as set forth in Schedule
2.01(c), there are no outstanding securities, options, warrants, calls, rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Company is a party or by which they are bound obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional Shares or
other equity or voting securities of the Company or obligating the Company to
issue, grant, extend or enter into any such security, option, warrant, call,
right, commitment, agreement, arrangement or undertaking. There are no
outstanding contractual obligations, commitments, understandings or arrangements
of the Company to repurchase, redeem or otherwise acquire or make any payment in
respect of any Shares of the Company. There are no agreements or arrangements
pursuant to which the Company is or could be required to register Shares of
Company or other securities under the Securities Act of 1933, as amended and the
rules and regulations promulgated thereunder (the “Securities Act”) or other
agreements or arrangements with or among any security holders of the Company
with respect to securities of the Company.





2




--------------------------------------------------------------------------------




(d)

Corporate Authority; Noncontravention.




The Company has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement. The execution
and delivery of this Agreement by the Company and the consummation by the
Company of the transactions contemplated hereby have been (or at Closing will
have been) duly authorized by all necessary action on the part of the Company.
This Agreement has been duly executed and when delivered by the Company shall
constitute a valid and binding obligation of the Company, enforceable against
the Company and the Company Member, as applicable, in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity. The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to a loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of the Company under, (i) the Company’s certificate or
articles of organization, operating agreement, bylaws or other organizational or
charter documents of the Company, (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise or license applicable to the Company, its properties or assets, or
(iii) subject to the governmental filings and other matters referred to in the
following sentence, any judgment, order, decree, statute, law, ordinance, rule,
regulation or arbitration award applicable to the Company, its properties or
assets, other than, in the case of clauses (ii) and (iii), any such conflicts,
breaches, violations, defaults, rights, losses or liens that individually or in
the aggregate could not have a Material Adverse Effect with respect to the
Company or could not prevent, hinder or materially delay the ability of the
Company to consummate the transactions contemplated by this Agreement.




(e)

Governmental Authorization.




No consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any United States court, administrative agency or
commission, or other federal, state or local government or other governmental
authority, agency, domestic or foreign (a “Governmental Entity”), is required by
or with respect to the Company in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions contemplated hereby, except, with respect to this Agreement, any
filings under the Securities Act or the Exchange Act and except where the
failure to obtain such consent, approval, order, authorization, registration,
declaration or filing (individually or in the aggregate) would not have a
Material Adverse Effect.




(f)

Financial Statements of the Company.




As of the Closing, Pubco has received a copy of the financial statements of the
Company for the fiscal years ended December 31, 2013 and 2012 and the unaudited
financial statements for the three and nine months ended September 30, 2014
(collectively, the “Company Financial Statements”). The Company Financial
Statements fairly present the financial condition of the Company at the dates
indicated and its results of operations and cash flows for the periods then
ended.




(i)

Since September 30, 2014 (the “Company Balance Sheet Date”), there has been no
Material Adverse Change in the assets or liabilities, or in the business or
condition, financial or otherwise, or in the results of operations or prospects,
of the Company, whether as a result of any legislative or regulatory change,
revocation of any license or rights to do business, fire, explosion, accident,
casualty, labor trouble, flood, drought, riot, storm, condemnation, act of God,
public force or otherwise.




(ii)

Since the Company Balance Sheet Date, the Company has not suffered any damage,
destruction or loss of physical property (whether or not covered by insurance)
affecting its condition (financial or otherwise) or operations (present or
prospective), nor has the Company, except as disclosed in writing to Pubco,
issued, sold or otherwise disposed of, or agreed to issue, sell or otherwise
dispose of, any Shares or any other security of the Company and has not granted
or agreed to grant any option, warrant or other right to subscribe for or to
purchase any Shares or any other security of the Company or has incurred or
agreed to incur any indebtedness for borrowed money.





3




--------------------------------------------------------------------------------




(g)

Absence of Certain Changes or Events.




Except as set forth on Schedule 2.01(g), since the Company Balance Sheet Date,
the Company has conducted its business only in the Ordinary Course of Business,
and there is not and has not been any:




(i)

Material Adverse Change with respect to the Company;




(ii)

event which, if it had taken place following the execution of this Agreement,
would not have been permitted by Section 3.01 without prior consent of Pubco;




(iii)

incurrence, assumption or guarantee by the Company of any indebtedness for
borrowed money other than in the Ordinary Course of Business and in amounts and
on terms consistent with past practices or as disclosed to Pubco in writing;




(iv)

creation or other incurrence by the Company of any lien on any asset other than
in the Ordinary Course of Business;




(v)

transaction or commitment made, or any contract or agreement entered into, by
the Company relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by the Company of any contract
or other right, in either case, material to the Company, other than transactions
and commitments in the Ordinary Course of Business and those contemplated by
this Agreement;




(vi)

labor dispute, other than routine, individual grievances, or, to the actual
knowledge of the officers of the Company (the “Knowledge of the Company”), any
activity or proceeding by a labor union or representative thereof to organize
any employees of the Company or any lockouts, strikes, slowdowns, work stoppages
or threats by or with respect to such employees;




(vii)

payment, prepayment or discharge of liability other than in the Ordinary Course
of Business or any failure to pay any liability when due;




(viii)

write-offs or write downs of any material assets, or any material amount of
assets, of the Company;




(ix)

other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect or give rise to a
Material Adverse Change with respect to the Company; or




(x)

agreement or commitment to do any of the foregoing.




(h)

Certain Fees.




No brokerage or finder’s fees or commissions are or will be payable by the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.




(i)

Litigation; Labor Matters; Compliance with Laws.




(i)

There is no suit, action or proceeding or investigation pending or, to the
Knowledge of the Company, overtly threatened in writing against the Company
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect with respect to the Company or prevent, hinder or
materially delay the ability of the Company to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against the
Company having, or which, insofar as reasonably could be foreseen by the
Company, in the future could have, any such effect.





4




--------------------------------------------------------------------------------




(ii)

The Company is not a party to, or bound by, any collective bargaining agreement,
contract or other agreement or understanding with a labor union or labor
organization, nor is it the subject of any proceeding asserting that it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to the
Knowledge of the Company, overtly threatened in writing, any of which could have
a Material Adverse Effect with respect to Company.




(iii)

The conduct of the business of the Company complies in all material respects
with all statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees or arbitration awards applicable thereto.




(j)

Benefit Plans.




Except as set forth on Schedule 2.01(j), the Company is not a party to any
Benefit Plan under which the Company currently has an obligation to provide
benefits to any current or former employee, officer or director of the Company.
As used herein, “Benefit Plan” shall mean any employee benefit plan, program, or
arrangement of any kind, including any defined benefit or defined contribution
plan, unit/stock ownership plan, executive compensation program or arrangement,
bonus plan, incentive compensation plan or arrangement, profit sharing plan or
arrangement, deferred compensation plan, agreement or arrangement, supplemental
retirement plan or arrangement, vacation pay, sickness, disability, or death
benefit plan (whether provided through insurance, on a funded or unfunded basis,
or otherwise), medical or life insurance plan providing benefits to employees,
retirees, or former employees or any of their dependents, survivors, or
beneficiaries, severance pay, termination, salary continuation, or employee
assistance plan.




(k)

Certain Employee Payments.




The Company is not a party to any employment agreement which could result in the
payment to any current, former or future director, manager, officer or employee
of the Company of any money or other property or rights or accelerate or provide
any other rights or benefits to any such employee, manager, officer or director
as a result of the transactions contemplated by this Agreement, whether or not
(i) such payment, acceleration or provision would constitute a “parachute
payment” (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.




(l)

Properties & Tangible Assets.




(i)

The Company has good, clear and marketable title to all the tangible properties
and tangible assets reflected in the latest balance sheet as being owned by the
Company or acquired after the date thereof which are, individually or in the
aggregate, material to the Company’s business (except properties sold or
otherwise disposed of since the date thereof in the Ordinary Course of
Business). Any real property and facilities held under lease by the Company is
held by it under valid, subsisting and enforceable leases of which the Company
is in compliance, except as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.




(ii)

The Company has good and marketable title to, or in the case of leased property,
a valid leasehold interest in, the office space, computers, equipment and other
material tangible assets which are material to its business. Except as set forth
on Schedule 2.01(l), each such material tangible asset is in all material
respects in good operating condition and repair (subject to normal wear and
tear), is suitable for the purposes for which it presently is used, and, except
as to leased assets, free and clear of any and all Security Interests. To the
Knowledge of the Company there is no dispute or claim made by any other Person
concerning such right, title and interest in such tangible assets.





5




--------------------------------------------------------------------------------




(m)

Intellectual Property.




(i)

As used in this Agreement, “Intellectual Property” means all right, title and
interest in or relating to all intellectual property, whether protected, created
or arising under the laws of the United States or any other jurisdiction or
under any international convention, including, but not limited to the following:
(a) service marks, trademarks, trade names, trade dress, logos and corporate
names (and any derivations, modifications or adaptations thereof), Internet
domain names and Internet websites (and content thereof), together with the
goodwill associated with any of the foregoing, and all applications,
registrations, renewals and extensions thereof (collectively, “Marks”); (b)
patents and patent applications, including all continuations, divisional,
continuations-in-part and provisional and patents issuing thereon, and all
reissues, reexaminations, substitutions, renewals and extensions thereof
(collectively, “Patents”); (c) copyrights, works of authorship and moral rights,
and all registrations, applications, renewals, extensions and reversions thereof
(collectively, “Copyrights”); (d) confidential and proprietary information,
trade secrets and non-public discoveries, concepts, ideas, research and
development, technology, know-how, formulae, inventions (whether or not
patentable and whether or not reduced to practice), compositions, processes,
techniques, technical data and information, procedures, designs, drawings,
specifications, databases, customer lists, supplier lists, pricing and cost
information, and business and marketing plans and proposals, in each case
excluding any rights in respect of any of the foregoing that comprise or are
protected by Patents (collectively, “Trade Secrets”); and (e) Technology. For
purposes of this Agreement, “Technology” means all Software, information,
designs, formulae, algorithms, procedures, methods, techniques, ideas, know-how,
research and development, technical data, programs, subroutines, tools,
materials, specifications, processes, inventions (whether or not patentable and
whether or not reduced to practice), apparatus, creations, improvements and
other similar materials, and all recordings, graphs, drawings, reports,
analyses, and other writings, and other embodiments of any of the foregoing, in
any form or media whether or not specifically listed herein. Further, for
purposes of this Agreement, “Software” means any and all computer programs,
whether in source code or object code; databases and compilations, whether
machine readable or otherwise; descriptions, flow-charts and other work product
used to design, plan, organize and develop any of the foregoing; and all
documentation, including user manuals and other training documentation, related
to any of the foregoing.




(ii)

Schedule 2.01(m) sets forth a list and description of the Intellectual Property
required for the Company to operate, or used or held for use by the Company, in
the operation of its business, including, but not limited to (a) all issued
Patents and pending Patent applications, registered Marks, pending applications
for registration of Marks, unregistered Marks, registered Copyrights of the
Company and the record owner, registration or application date, serial or
registration number, and jurisdiction of such registration or application of
each such item of Intellectual Property, (b) all Software developed by or for
the Company and (c) any Software not exclusively owned by the Company and
incorporated, embedded or bundled with any Software listed in clause (b) above
(except for commercially available software and so-called “shrink wrap” software
licensed to the Company on reasonable terms through commercial distributors or
in consumer retail stores for a license fee of no more than $10,000).




(iii)

To the Knowledge of the Company, the Company is the exclusive owner of or has a
valid and enforceable right to use all Intellectual Property listed for the
Company in Schedule 2.01(m) (and any other Intellectual Property required to be
listed in Schedule 2.01(m)) as the same are used, sold, licensed and otherwise
commercially exploited by the Company, free and clear of all liens, Security
Interests, encumbrances or any other obligations to others, and no such
Intellectual Property has been abandoned. To the Knowledge of the Company, the
Intellectual Property owned by the Company and the Intellectual Property
licensed to it pursuant to valid and enforceable written license agreements
include all of the Intellectual Property necessary and sufficient to enable the
Company to conduct its business in the manner in which such business is
currently being conducted. To the Knowledge of the Company, the Intellectual
Property owned by the Company and its rights in and to such Intellectual
Property is valid and enforceable.




(iv)

The Company has not received any written notice of any reasonable basis for an
allegation against the Company of any infringement, misappropriation, or
violation by the Company of any rights of any third party with respect to any
material portion of its Intellectual Property. To the Knowledge of the Company
(a) there is no third-party use of any material portion of its Intellectual
Property owned by or exclusively licensed to the Company, (b) no third-party has
a right to use any material portion of its Intellectual Property, or (c) no
third party is infringing, misappropriating, or otherwise violating (or has
infringed, misappropriated or violated) any material portion of its Intellectual
Property.




(v)

To the Knowledge of the Company, the Company has not infringed, misappropriated
or otherwise violated any Intellectual Property rights of any third parties, and
the Company is not aware of any infringement, misappropriation or violation of
any third party rights which will occur as a result of the continued operation
of the Company as presently operated and/or the consummation of the transaction
contemplated by this Agreement.




(vi)

Schedule 2.01(m) sets forth a list of all non-disclosure agreements between the
Company and its officers, directors and employees.





6




--------------------------------------------------------------------------------




(vii)

To the Knowledge of the Company, all necessary registration, maintenance,
renewal and other relevant filing fees in connection with any of material
portion of the Intellectual Property owned by the Company and listed (or
required to be listed) on Schedule 2.01(m) have been paid and all necessary
registrations, documents, certificates and other relevant filings in connection
with such material portion of the Intellectual Property have been filed with the
relevant governmental authorities in the United States or foreign jurisdictions,
as the case may be, for the purpose of maintaining such Intellectual Property
and all issuances, registrations and applications therefor. To the Knowledge of
the Company, there are no annuities, payments, fees, responses to office actions
or other filings necessary to be made and having a due date with respect to any
such Intellectual Property within ninety (90) days after the date of this
Agreement.




(n)

Undisclosed Liabilities.




To the Knowledge of the Company, the Company has no material liabilities or
obligations of any nature (whether fixed or unfixed, secured or unsecured, known
or unknown and whether absolute, accrued, contingent, or otherwise) except for
liabilities or obligations reflected or reserved against in the Company
Financial Statements incurred in the Ordinary Course of Business, such
liabilities or obligations disclosed in Schedule 2.01(g) or such liabilities or
obligations which would not likely result in a Material Adverse Effect.




(o)

Board Recommendation.




The Board of Directors of the Company has unanimously determined that the terms
of the Exchange are fair to and in the best interests of the Company Member and
Company note holders, and recommends that the Company Member and Company note
holders approve the Exchange.




(p)

Ownership of Shares.




The Company Member owns all of the issued and outstanding Shares of the Company,
free and clear of all liens, claims, rights, charges, encumbrances, and Security
Interests of whatsoever nature or type.




(q)

Material Agreements. (i) Schedule 2.01(q) lists the following contracts and
other agreements (“Material Agreements”) to which either the Company is a party:
(a) any agreement (or group of related agreements) for the lease of real or
Personal property, including capital leases, to or from any Person providing for
annual lease payments in excess of $25,000 (b) any licensing agreement, or any
agreement forming a partnership, strategic alliances, profit sharing or joint
venture; (c) any agreement (or group of related agreements) under which it has
created, incurred, assumed, or guaranteed any indebtedness for borrowed money in
excess of $25,000, or under which a Security Interest has been imposed on any of
its assets, tangible or intangible; (d) any profit sharing, stock option, stock
purchase, stock appreciation, deferred compensation, severance, or other
material plan or arrangement for the benefit of its current or former officers
and managers or any of the Company’s employees; (e) any employment or
independent contractor agreement providing annual compensation in excess of
$25,000 or providing post-termination or severance payments or benefits or that
cannot be cancelled without more than 30 days’ notice; (f) any agreement with
any current or former officer, director, shareholder or affiliate of the
Company; (g) any agreements relating to the acquisition (by merger, purchase of
stock or assets or otherwise) by the Company of any operating business or
material assets or the capital stock of any other Person; (h) any agreements for
the sale of any of the assets of the Company, other than in the Ordinary Course
of Business; (i) any outstanding agreements of guaranty, surety or
indemnification, direct or indirect, by the Company; (j) any royalty agreements,
licenses or other agreements relating to Intellectual Property (excluding
licenses pertaining to “off-the-shelf” commercially available software used
pursuant to shrink-wrap or click-through license agreements on reasonable terms
for a license fee of no more than $10,000); and (k) any other agreement under
which the consequences of a default or termination could reasonably be expected
to have a Material Adverse Effect on the Company. (ii) The Company has made
available to Pubco either an original or a correct and complete copy of each
written Material Agreement. Except as set forth on Schedule 2.01(q), with
respect to each Material Agreement to which the Company are a party thereto: (a)
the agreement is the legal, valid, binding, enforceable obligation of the
Company and is in full force and effect in all material respects, subject to
bankruptcy and equitable remedies exceptions; (b) to the Knowledge of the
Company, (X) the Company is not in material breach or default thereof, and (Y)
no event has occurred which, with notice or lapse of time, would constitute a
material breach or default of, or permit termination, modification, or
acceleration under, the Material Agreement; and (c) the Company has not
repudiated any material provision of the agreement.





7




--------------------------------------------------------------------------------




(r)

Material Contract Defaults. The Company is not, or has not, received any notice
and to the Knowledge of the Company no other party is, in default in any respect
under any Company Material Contract; and there has not occurred any event that
with the lapse of time or the giving of notice or both would constitute such a
material default. For purposes of this Agreement, a “Company Material Contract”
means any contract, agreement or commitment that is effective as of the Closing
Date to which the Company are a party (i) with expected receipts or expenditures
in excess of $25,000, (ii) requiring the Company to indemnify any Person, (iii)
granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $25,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by the Company in such a manner
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from the Company or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.




(s)

Tax Returns and Tax Payments.




(i)

The Company has timely filed with the appropriate taxing authorities all Tax
Returns required to be filed by it (taking into account all applicable
extensions). All such Tax Returns are true, correct and complete in all
respects. All Taxes due and owing by the Company have been paid (whether or not
shown on any Tax Return and whether or not any Tax Return was required). The
unpaid Taxes of the Company did not, as of the Company Balance Sheet Date,
exceed the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the face of the Company Financial Statements (rather than in any notes
thereto). Since the Balance Sheet Date, the Company has not incurred any
liability for Taxes outside the Ordinary Course of Business consistent with past
custom and practice. As of the Closing Date, the unpaid Taxes of the Company
will not exceed the reserve for Tax liability (excluding any reserve for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the books and records of the Company.




(ii)

No material claim for unpaid Taxes has been made or become a lien against the
property of the Company or is being asserted against the Company, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted to the Company and is currently in effect.




(iii)

As used herein, “Taxes” shall mean all taxes of any kind, including, without
limitation, those on or measured by or referred to as income, gross receipts,
sales, use, ad valorem, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium value added, property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.




(t)

Environmental Matters.




The Company is in compliance with all Environmental Laws in all material
respects. The Company holds all permits and authorizations required under
applicable Environmental Laws, unless the failure to hold such permits and
authorizations would not have a Material Adverse Effect on the Company, and is
compliance with all terms, conditions and provisions of all such permits and
authorizations in all material respects. No releases of Hazardous Materials have
occurred at, from, in, to, on or under any real property currently or formerly
owned, operated or leased by the Company or any predecessor thereof and no
Hazardous Materials are present in, on, about or migrating to or from any such
property which could result in any liability to the Company. The Company has not
transported or arranged for the treatment, storage, handling, disposal, or
transportation of any material amount of Hazardous Material to any off-site
location which could result in any liability to the Company. The Company has not
received any written notice alleging and to the Knowledge of the Company there
is no liability, absolute or contingent, under any Environmental Law that if
enforced or collected would have a Material Adverse Effect on the Company.
“Environmental Laws” means all applicable foreign, federal, state and local
statutes, rules, regulations, ordinances, orders, decrees and common law
relating in any manner to contamination, pollution or protection of human health
or the environment, and similar state laws. “Hazardous Material” means any
toxic, radioactive, corrosive or otherwise hazardous substance, including
petroleum, its derivatives, by-products and other hydrocarbons, or any substance
having any constituent elements displaying any of the foregoing characteristics,
which in any event is regulated under any Environmental Law.





8




--------------------------------------------------------------------------------




(u)

Accounts Receivable.




All of the accounts receivable of the Company that are reflected in the Company
Financial Statements or the accounting records of the Company as of the Closing
Date (collectively, the “Company Accounts Receivable”) represent or will
represent valid obligations arising from sales actually made or services
actually performed in the Ordinary Course of Business and, to the Knowledge of
the Company, are not subject to any defenses, counterclaims, or rights of set
off other than those arising in the Ordinary Course of Business and for which
adequate reserves have been established.




(v)

Full Disclosure.




All of the representations and warranties made by the Company in this Agreement,
and all statements set forth in the certificates delivered by the Company at the
Closing pursuant to this Agreement, are true, correct and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading. The copies of all documents furnished by the Company pursuant
to the terms of this Agreement are complete and accurate copies of the original
documents. The schedules, certificates, and any and all other statements and
information, whether furnished in written or electronic form, to Pubco or its
representatives by or on behalf of any of the Company or its affiliates in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.




2.02

Representations and Warranties of Pubco. Except as set forth in the disclosure
schedule delivered by Pubco to the Company at the time of execution of this
Agreement (the “Pubco Disclosure Schedule”), Pubco represents and warrants to
the Company and the Company Member as follows:




(a)

Organization, Standing and Corporate Power.




Pubco is duly organized, validly existing and in good standing under the laws of
the State of Delaware and has the requisite corporate power and authority and
all government licenses, authorizations, permits, consents and approvals
required to own, lease and operate its properties and carry on its business as
now being conducted. Pubco is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a Material Adverse
Effect with respect to Pubco.




(b)

Subsidiaries.




Pubco does not own directly or indirectly, any equity or other ownership
interest in any company, corporation, partnership, joint venture or otherwise.




(c)

Capital Structure of Pubco.




As of the date of Closing, the authorized capital stock of Pubco consists of
100,000,000 shares of Pubco Common Stock, $0.001 par value, of which 5,285,000
shares of Pubco Common Stock are issued and outstanding and no shares of Pubco
Common Stock are issuable upon the exercise of warrants, convertible notes,
options or otherwise except as set forth in the Pubco SEC Documents (as defined
herein). Except as set forth above, no shares of capital stock or other equity
securities of Pubco are issued, reserved for issuance or outstanding. All shares
which may be issued pursuant to this Agreement will be, when issued, duly
authorized, validly issued, fully paid and nonassessable, not subject to
preemptive rights, and issued in compliance with all applicable state and
federal laws concerning the issuance of securities. Effective as of immediately
after Closing, Pubco will have no more than 26,785,000 shares of Pubco Common
Stock issued and outstanding after the Exchange Shares are issued, excluding any
shares of Pubco Common Stock issuable under outstanding warrants and options.





9




--------------------------------------------------------------------------------




(d)

Corporate Authority; Noncontravention.




Pubco has all requisite corporate and other power and authority to enter into
this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been (or at
Closing will have been) duly authorized by all necessary corporate action on the
part of Pubco. This Agreement has been duly executed and when delivered by Pubco
shall constitute a valid and binding obligation of Pubco, enforceable against
Pubco in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity. The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of Pubco under, (i) its articles
of incorporation, bylaws, or other charter documents of Pubco (ii) any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to Pubco, its
properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to
Pubco, its properties or assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, defaults, rights, losses or
liens that individually or in the aggregate could not have a Material Adverse
Effect with respect to Pubco or could not prevent, hinder or materially delay
the ability of Pubco to consummate the transactions contemplated by this
Agreement.




(e)

Government Authorization.




No consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any Governmental Entity, is required by or with
respect to Pubco in connection with the execution and delivery of this Agreement
by Pubco, or the consummation by Pubco of the transactions contemplated hereby,
except, with respect to this Agreement, any filings under the Nevada Statutes,
the Securities Act or the Exchange Act and except where the failure to obtain
such consent, approval, order, authorization, registration, declaration or
filing (individually or in the aggregate) would not have a Material Adverse
Effect.




(f)

Financial Statements.




The financial statements of Pubco included in the reports, schedules, forms,
statements and other documents filed by Pubco with the Securities and Exchange
Commission (“SEC”) (collectively, and in each case including all exhibits and
schedules thereto and documents incorporated by reference therein, the “Pubco
SEC Documents”), comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with U.S. generally accepted
accounting principles (except, in the case of unaudited quarterly statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the financial position of Pubco as of the dates thereof and the results
of operations and changes in cash flows for the periods then ended (subject, in
the case of unaudited quarterly statements, to normal year-end audit adjustments
as determined by Pubco’s independent accountants). Except as set forth in the
Pubco SEC Documents or disclosed in writing to the Company, at the date of the
most recent audited financial statements of Pubco included in the Pubco SEC
Documents, Pubco has not incurred any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect
with respect to Pubco.




(g)

Absence of Certain Changes or Events.




Except as disclosed in the Pubco SEC Documents or as set forth on Schedule
2.02(g), since the date of the most recent financial statements included in the
Pubco SEC Documents, Pubco has conducted its business only in the Ordinary
Course of Business in light of its current business circumstances, and there is
not and has not been any:




(i)

Material Adverse Change with respect to Pubco;




(ii)

event which, if it had taken place following the execution of this Agreement,
would not have been permitted by Section 3.01 without prior consent of the
Company;




(iii)

incurrence, assumption or guarantee by Pubco of any indebtedness for borrowed
money other than in the Ordinary Course of Business and in amounts and on terms
consistent with past practices or as disclosed to the Company in writing;





10




--------------------------------------------------------------------------------




(iv)

creation or other incurrence by Pubco of any lien on any asset other than in the
Ordinary Course of Business;




(v)

transaction or commitment made, or any contract or agreement entered into, by
Pubco relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by Pubco of any contract or
other right, in either case, material to Pubco, other than transactions and
commitments in the Ordinary Course of Business and those contemplated by this
Agreement;




(vi)

labor dispute, other than routine, individual grievances, or, to the knowledge
of Pubco, any activity or proceeding by a labor union or representative thereof
to organize any employees of Pubco or any lockouts, strikes, slowdowns, work
stoppages or threats by or with respect to such employees;




(vii)

payment, prepayment or discharge of liability other than in the Ordinary Course
of Business or any failure to pay any liability when due;




(viii)

write-offs or write-downs of any material assets, or any material amount of
assets, of Pubco;




(ix)

other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect or give rise to a
Material Adverse Change with respect to Pubco; or




(x)

agreement or commitment to do any of the foregoing.




(h)

Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by Pubco to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement.




(i)

Litigation; Labor Matters; Compliance with Laws.




(i)

There is no suit, action or proceeding or investigation pending or, to the
knowledge of Pubco, overtly threatened in writing against Pubco that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect with respect to Pubco or prevent, hinder or materially
delay the ability of Pubco to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against Pubco having, or which,
insofar as reasonably could be foreseen by Pubco, in the future could have, any
such effect.




(ii)

Pubco is not a party to, or bound by, any collective bargaining agreement,
contract or other agreement or understanding with a labor union or labor
organization, nor is it the subject of any proceeding asserting that it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, overtly threatened in writing, any of which could have a Material
Adverse Effect with respect to Pubco.




(iii)

The conduct of the business of Pubco complies in all material respects with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto.




(j)

Benefit Plans.




Pubco is not a party to any Benefit Plan under which Pubco currently has an
obligation to provide benefits to any current or former employee, officer or
director of Pubco.




(k)

Certain Employee Payments.




Pubco is not a party to any employment agreement which could result in the
payment to any current, former or future director or employee of Pubco of any
money or other property or rights or accelerate or provide any other rights or
benefits to any such employee or director as a result of the transactions
contemplated by this Agreement, whether or not (i) such payment, acceleration or
provision would constitute a “parachute payment” (within the meaning of Section
280G of the Code), or (ii) some other subsequent action or event would be
required to cause such payment, acceleration or provision to be triggered.





11




--------------------------------------------------------------------------------




(l)

Material Contract Defaults.




Pubco is not, or has not, received any notice or has any knowledge that any
other party is, in default in any respect under any Pubco Material Contract; and
there has not occurred any event that with the lapse of time or the giving of
notice or both would constitute such a material default. For purposes of this
Agreement, a “Pubco Material Contract” means any contract, agreement or
commitment that is effective as of the Closing Date to which Pubco is a party
(i) with expected receipts or expenditures in excess of $25,000, (ii) requiring
Pubco to indemnify any Person, (iii) granting exclusive rights to any party,
(iv) evidencing indebtedness for borrowed or loaned money in excess of $25,000
or more, including guarantees of such indebtedness, or (v) which, if breached by
Pubco in such a manner would (A) permit any other party to cancel or terminate
the same (with or without notice of passage of time) or (B) provide a basis for
any other party to claim money damages (either individually or in the aggregate
with all other such claims under that contract) from Pubco or (C) give rise to a
right of acceleration of any material obligation or loss of any material benefit
under any such contract, agreement or commitment.




(m)

Properties.




Pubco has good, clear and marketable title to all the tangible properties and
tangible assets reflected in the latest balance sheet as being owned by Pubco or
acquired after the date thereof which are, individually or in the aggregate,
material to Pubco’s business (except properties sold or otherwise disposed of
since the date thereof in the Ordinary Course of Business), free and clear of
all material liens, encumbrances, claims, Security Interest, options and
restrictions of any nature whatsoever. Any real property and facilities held
under lease by Pubco are held by them under valid, subsisting and enforceable
leases of which Pubco is in compliance, except as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.




(n)

Intellectual Property.




Pubco owns or has valid rights to use the Trademarks, trade names, domain names,
copyrights, patents, logos, licenses and computer software programs (including,
without limitation, the source codes thereto) that are necessary for the conduct
of its business as now being conducted. All of Pubco’s licenses to use Software
programs are current and have been paid for the appropriate number of users. To
the knowledge of Pubco, none of Pubco’s Intellectual Property or Pubco License
Agreements infringe upon the rights of any third party that may give rise to a
cause of action or claim against Pubco or its successors. The term “Pubco
License Agreements” means any license agreements granting any right to use or
practice any rights under any Intellectual Property (except for such agreements
for off-the-shelf products that are generally available for less than $25,000),
and any written settlements relating to any Intellectual Property, to which the
Company is a party or otherwise bound




(o)

Board Determination.




The Board of Directors of Pubco has unanimously determined that the terms of the
Exchange are fair to and in the best interests of Pubco and its shareholders.




(p)

Undisclosed Liabilities.




To its knowledge, Pubco has no material liabilities or obligations of any nature
(whether fixed or unfixed, secured or unsecured, known or unknown and whether
absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Pubco SEC Documents incurred in
the Ordinary Course of Business, or such liabilities or obligations which would
not likely result in a Material Adverse Effect.




(q)

Full Disclosure.




All of the representations and warranties made by Pubco in this Agreement, and
all statements set forth in the certificates delivered by Pubco at the Closing
pursuant to this Agreement, are true, correct and complete in all material
respects and do not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading. The copies of all documents furnished by Pubco pursuant to the
terms of this Agreement are complete and accurate copies of the original
documents. The schedules, certificates, and any and all other statements and
information, whether furnished in written or electronic form, to the Company or
its representatives by or on behalf of Pubco and the Pubco Stockholders in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.





12




--------------------------------------------------------------------------------




(r)

Accounts Receivable.




All of the accounts receivable of Pubco that are reflected in the Pubco SEC
Documents or the accounting records of Pubco as of the Closing Date
(collectively, the “Pubco Accounts Receivable”) represent or will represent
valid obligations arising from sales actually made or services actually
performed in the Ordinary Course of Business and are not subject to any
defenses, counterclaims, or rights of set off other than those arising in the
Ordinary Course of Business and for which adequate reserves have been
established. The Pubco Accounts Receivable are fully collectible to the extent
not reserved for on the balance sheet on which they are shown.




(s)

Environmental Matters.




Pubco is in compliance with all Environmental Laws in all material respects.
Pubco holds all permits and authorizations required under applicable
Environmental Laws, unless the failure to hold such permits and authorizations
would not have a Material Adverse Effect on Pubco, and is compliance with all
terms, conditions and provisions of all such permits and authorizations in all
material respects. No releases of Hazardous Materials have occurred at, from,
in, to, on or under any real property currently or formerly owned, operated or
leased by Pubco or any predecessor thereof and no Hazardous Materials are
present in, on, about or migrating to or from any such property which could
result in any liability to Pubco. Pubco has not transported or arranged for the
treatment, storage, handling, disposal, or transportation of any material amount
of Hazardous Material to any off-site location which could result in any
liability to Pubco. Pubco has not received any written notice alleging and has
no knowledge of any likely liability, absolute or contingent, under any
Environmental Law that if enforced or collected would have a Material Adverse
Effect on Pubco. There are no past, pending or threatened claims under
Environmental Laws against Pubco and Pubco is not aware of any facts or
circumstances that could reasonably be expected to result in a liability or
claim against Pubco pursuant to Environmental Laws.




(t)

Tax Returns and Tax Payments.




(i)

Pubco has timely filed with the appropriate taxing authorities all Tax Returns
required to be filed by it (taking into account all applicable extensions). All
such Tax Returns are true, correct and complete in all respects. All Taxes due
and owing by Pubco has been paid (whether or not shown on any Tax Return and
whether or not any Tax Return was required). Pubco is not currently the
beneficiary of any extension of time within which to file any Tax Return or pay
any Tax. No claim has ever been made in writing or otherwise addressed to Pubco
by a taxing authority in a jurisdiction where Pubco does not file Tax Returns
that it is or may be subject to taxation by that jurisdiction. The unpaid Taxes
of Pubco did not, as of the date of the most recent financial statements
included in the Pubco SEC Documents, exceed the reserve for Tax liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the financial
statements (rather than in any notes thereto). Since the date of the most recent
financial statements included in the Pubco SEC Documents, Pubco has not incurred
any liability for Taxes outside the Ordinary Course of Business consistent with
past custom and practice. As of the Closing Date, the unpaid Taxes of Pubco will
not exceed the reserve for Tax liability (excluding any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the books and records of Pubco.




(ii)

No material claim for unpaid Taxes has been made or become a lien against the
property of Pubco or is being asserted against Pubco, no audit of any Tax Return
of Pubco is being conducted by a tax authority, and no extension of the statute
of limitations on the assessment of any Taxes has been granted by Pubco and is
currently in effect. Pubco has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party.




(u)

SEC Reports.




Pubco has delivered or made available to the Company (through reference to
documents filed by EDGAR or otherwise) accurate and complete copies of all Pubco
SEC Documents. As of their respective filing dates (or if amended or superseded
by a filing prior to the date of this Agreement, then on the filing date of such
amending or superseding filing), the Pubco SEC Documents (i) were prepared in
accordance and complied in all material respects with the requirements of the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (“Securities
Laws”) applicable to such Pubco SEC Documents and (ii) did not at the time they
were filed contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, except to the extent corrected by a Pubco SEC Documents
filed prior to the date of this Agreement. Pubco is current in its reporting
requirements and as of the date of this Agreement has filed all reports required
to be filed under the Securities Laws.





13




--------------------------------------------------------------------------------




2.03

Representations and Warranties of Company Shareholders. The Company Shareholders
severally and not jointly represent and warrant to Pubco as follows:




(a)

Ownership of the Shares. The Company Member owns all of the Shares, free and
clear of all liens, claims, rights, charges, encumbrances, and Security
Interests of whatsoever nature or type.




(b)

Power of Company Shareholders to Execute Agreement. The Company Shareholders
have all requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated by this Agreement, and this Agreement
is the legal binding obligation of the Company Shareholders and is enforceable
against the Company Shareholders in accordance with its terms, except that (i)
such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium, or other similar laws now or hereafter in effect relating to
creditors’ rights, and (ii) the remedy of specific performance and injunctive
and other forms of equitable relief may be subject to equitable defenses and to
the discretion of the court before which any proceeding therefore may be
brought. The execution and delivery of this Agreement by the Company
Shareholders and the consummation by the Company of the transactions
contemplated hereby have been (or at Closing will have been) duly authorized by
all necessary action on the part of the Company Shareholders.




(c)

Agreement Not in Breach of Other Instruments Affecting Company Shareholders. The
execution and delivery of this Agreement, the consummation of the transactions
hereby contemplated, and the fulfillment of the terms hereof will not result in
the breach of any term or provisions of, or constitute a default under, or
conflict with, or cause the acceleration of any obligation under any agreement
or other instrument of any description to which the Company Shareholders are a
party or by which the Company Shareholders are bound, or any judgment, decree,
order, or award of any court, governmental body, or arbitrator or any applicable
law, rule, or regulation.




(d)

Accuracy of Statements. Neither this Agreement nor any statement, list,
certificate, or any other agreement executed in connection with this Agreement
or other information furnished or to be furnished by the Company Member to Pubco
in connection with this Agreement or any of the transactions contemplated hereby
contains or will contain an untrue statement of a material fact or omits or will
omit to state a material fact necessary to make the statements contained herein
or therein, in light of circumstances in which they are made, not misleading.




ARTICLE III

COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO EXCHANGE




3.01

Conduct of the Company and Pubco. From the date of this Agreement and until the
Effective Time, or until the prior termination of this Agreement, the Company
and Pubco shall not, unless mutually agreed to in writing:




(a)

engage in any transaction, except in the normal and Ordinary Course of Business,
or create or suffer to exist any lien or other encumbrance upon any of their
respective assets in excess of $25,000, unless such encumbrance will be
discharged in full prior to the Effective Time;




(b)

sell, assign or otherwise transfer any of their assets, or cancel or compromise
any debts or claims relating to their assets, other than for fair value or in
the Ordinary Course of Business, and consistent with past practice;




(c)

fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Effective Time;




(d)

except for matters related to complaints by former employees related to wages,
suffer or permit any Material Adverse Change to occur with respect to the
Company and Pubco or their business or assets; or




(e)

make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.





14




--------------------------------------------------------------------------------




ARTICLE IV

ADDITIONAL AGREEMENTS




4.01

Access to Information; Confidentiality.




(a)

The Company shall, and shall cause its officers, employees, counsel, financial
advisors and other representatives to, afford to Pubco and its representatives
reasonable access during normal business hours during the period prior to the
Effective Time to its and to the Company’s properties, books, contracts,
commitments, Personnel and records and, during such period, the Company shall,
and shall cause its officers, employees and representatives to, furnish promptly
to Pubco all information concerning its business, properties, financial
condition, operations and Personnel as such other party may from time to time
reasonably request. For the purposes of determining the accuracy of the
representations and warranties of Pubco set forth herein and compliance by Pubco
of its obligations hereunder, during the period prior to the Effective Time,
Pubco shall provide the Company and its representatives with reasonable access
during normal business hours to its properties, books, contracts, commitments,
Personnel and records as may be necessary to enable the Company to confirm the
accuracy of the representations and warranties of Pubco set forth herein and
compliance by Pubco of its obligations hereunder, and, during such period, Pubco
shall, and shall cause its officers, employees and representatives to, furnish
promptly to the Company upon its request (i) a copy of each report, schedule,
registration statement and other document filed by it during such period
pursuant to the requirements of federal or state securities laws and (ii) all
other information concerning its business, properties, financial condition,
operations and Personnel as such other party may from time to time reasonably
request. Except as required by law, each of the Company and Pubco will hold, and
will cause its respective directors, officers, employees, accountants, counsel,
financial advisors and other representatives and affiliates to hold, any
nonpublic information in confidence.




(b)

No investigation pursuant to this Section 4.01 shall affect any representations
or warranties of the parties herein or the conditions to the obligations of the
parties hereto.




4.02

Best Efforts. Upon the terms and subject to the conditions set forth in this
Agreement, each of the parties agrees to use its best efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Exchange and the other transactions contemplated by this
Agreement. Pubco and the Company shall mutually cooperate in order to facilitate
the achievement of the benefits reasonably anticipated from the Exchange.




4.03

Public Announcements. Pubco, on the one hand, and the Company, on the other
hand, will consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated by this Agreement and
shall not issue any such press release or make any such public statement prior
to such consultation, except as may be required by applicable law or court
process. The parties agree that the initial press release or releases to be
issued with respect to the transactions contemplated by this Agreement shall be
mutually agreed upon prior to the issuance thereof.




4.04

No Solicitation. Except as previously agreed to in writing by the other party
(including by operating of Section 4.05), prior to providing written notice of
the termination of this Agreement, neither the Company nor Pubco shall authorize
or permit any of its officers, directors, agents, representatives, or advisors
to solicit, initiate or encourage or take any action to facilitate the
submission of inquiries, proposals or offers from any Person relating to any
matter concerning any exchange, merger, consolidation, business combination,
recapitalization or similar transaction involving the Company or Pubco,
respectively, other than the transaction contemplated by this Agreement or any
other transaction the consummation of which would or could reasonably be
expected to impede, interfere with, prevent or delay the Exchange or which would
or could be expected to dilute the benefits to either the Company or Pubco of
the transactions contemplated hereby. The Company or Pubco will immediately
cease and cause to be terminated any existing activities, discussions and
negotiations with any parties conducted heretofore with respect to any of the
foregoing.




4.05

Director and Officer Appointments. As of the Effective Time, Pubco shall have
taken all action to cause the Persons set forth on Schedule 1.05 to be appointed
the officers and directors of Pubco and the concurrent resignations of those
Persons set forth on Schedule 1.05.




4.06

Legal, Accounting, Audit or Other Fees. All legal, accounting or other fees and
expenses related to the Closing shall be paid for by Pubco as of the Closing. In
addition, The Company shall pay any audit fees necessary to obtain an audit and
comply with the filing requirements of the Exchange Act.





15




--------------------------------------------------------------------------------




4.07

Non-Exclusive License; Name Change. Subject to the Closing, the Company hereby
grants Pubco a non-exclusive license to use the name “Cloud Income Properties,
Inc.” or any variation thereof not currently used by Cloud Income Properties,
Inc.. Upon the Closing, Pubco may undertake to change its name to “Cloud Income
Properties, Inc.” or a mutually agreed upon name. The Company further agrees to
provide any authorization or documents, as may be required by Pubco to make
filings for the use of the name “Cloud Income Properties, Inc;” provided,
however, that in no event shall the Company be precluded from continuing to use
any names currently used by the Company. Prior to Closing, neither Pubco nor its
representatives shall make any representations regarding the business or affairs
of the Company without the prior written consent of the Company.




ARTICLE V

CONDITIONS PRECEDENT




5.01

Conditions to Each Party’s Obligation to Effect the Exchange. The obligation of
each party to effect the Exchange and otherwise consummate the transactions
contemplated by this Agreement is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions:




(a)

No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Exchange shall have
been issued by any court of competent jurisdiction or any other Governmental
Entity having jurisdiction and shall remain in effect, and there shall not be
any applicable legal requirement enacted, adopted or deemed applicable to the
Exchange that makes consummation of the Exchange illegal.




(b)

Governmental Approvals. All authorizations, consents, orders, declarations or
approvals of, or filings with, or terminations or expirations of waiting periods
imposed by, any Governmental Entity having jurisdiction which the failure to
obtain, make or occur would have a Material Adverse Effect on Pubco or the
Company shall have been obtained, made or occurred.




(c)

No Litigation. There shall not be pending or threatened any suit, action or
proceeding before any court, Governmental Entity or authority (i) pertaining to
the transactions contemplated by this Agreement or (ii) seeking to prohibit or
limit the ownership or operation by the Company, Pubco or any of its
Subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company or Pubco.




(d)

Company Member and Company Note Holder Approval. The Company Member and Company
note holders shall have adopted and approved this Agreement and the Exchange in
accordance with applicable law.




(e)

Audited Financial Statements. The Company shall have completed, and Pubco shall
have received from the Company, audited Financial Statements and proforma
Financial Statements as required to be filed by Pubco pursuant to the Exchange
Act.




5.02

Conditions Precedent to Obligations of Pubco. The obligation of Pubco to effect
the Exchange and otherwise consummate the transactions contemplated by this
Agreement are subject to the satisfaction, at or prior to the Closing, of each
of the following conditions:




(a)

Representations, Warranties and Covenants.




The representations and warranties of the Company and the Company Member in this
Agreement shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality or Material Adverse Effect, which representations and warranties
as so qualified shall be true and correct in all respects) both when made and on
and as of the Closing Date, and (ii) the Company and the Company Member shall
each have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by each of them prior to the Effective Time.




(b)

Consents.




Pubco shall have received evidence, in form and substance reasonably
satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.





16




--------------------------------------------------------------------------------




(c)

Officer’s Certificate of the Company.




Pubco shall have received a certificate executed on behalf of the Company by an
executive officer of the Company confirming that the conditions set forth in
Sections 5.02(a) and 5.02(d) have been satisfied.




(d)

No Material Adverse Change.




There shall not have occurred any Material Adverse Change with respect to the
Company that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect on the Company.




(e)

Company Member Representation Letter. The Company Member shall have executed and
delivered to Pubco a shareholder representation letter in substantially the form
attached hereto as Exhibit B, and Pubco shall be reasonably satisfied that the
issuance of Pubco Common Stock pursuant to the Exchange is exempt from the
registration requirements of the Securities Act.




(f)

Delivery of the Share Certificate. The Company shall have delivered the Share
Certificate to Pubco on the Closing Date.




(g)

Secretary’s Certificate of the Company.




Pubco shall have received a certificate, dated as of the Closing Date, from the
Secretary of the Company, certifying (i) as to the incumbency and signatures of
the officers of the Company, who shall execute this Agreement and documents at
the Closing and (ii) that attached thereto is a true and complete copy of (A)
the articles or certificate of organization of the Company and all amendments
thereto, (B) the bylaws and/or operating agreement of the Company and all
amendments thereto, (C) resolutions of the Board of Directors of the Company and
its members authorizing the execution, delivery and performance of this
Agreement by the Company, and (D) consents of the Company note holders
authorizing the Agreement and the transactions contemplated hereunder.




5.03

Conditions Precedent to Obligation of the Company and Company Member. The
obligation of the Company and the Company Members to effect the Exchange and
otherwise consummate the transactions contemplated by this Agreement is subject
to the satisfaction, at or prior to the Closing, of each of the following
conditions:




(a)

Representations, Warranties and Covenants.




The representations and warranties of Pubco in this Agreement shall be true and
correct in all material respects (except for such representations and warranties
that are qualified by their terms by a reference to materiality or Material
Adverse Effect, which representations and warranties as so qualified shall be
true and correct in all respects) both when made and on and as of the Closing
Date, and (ii) Pubco shall have performed and complied in all material respects
with all covenants, obligations and conditions of this Agreement required to be
performed and complied with by it prior to the Effective Time.




(b)

Consents.




The Company shall have received evidence, in form and substance reasonably
satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third parties as necessary in connection with the transactions contemplated
hereby have been obtained.




(c)

Officer’s Certificate of Pubco.




The Company shall have received a certificate executed on behalf of Pubco by an
executive officer of Pubco, confirming that the conditions set forth in Sections
5.03(a) and 5.03(d) have been satisfied.




(d)

No Material Adverse Change.




There shall not have occurred any change in the business, condition (financial
or otherwise), results of operations or assets (including intangible assets) and
properties of Pubco that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect on Pubco.





17




--------------------------------------------------------------------------------




(e)

Board Resolutions.




The Company shall have received resolutions duly adopted by Pubco’s Board of
Directors approving the execution, delivery and performance of the Agreement and
the transactions contemplated by the Agreement.




(f)

New Officers & Directors. Pubco shall deliver to the Company evidence of
appointment of those new directors as further described in Section 1.05 and
Section 4.07, respectively. Pubco shall have delivered to each new director an
executed indemnification agreement in substantially the form attached hereto as
Exhibit C. Pubco shall also have delivered to the Company a letter of
resignation executed by the Pubco directors and officers set forth on Schedule
1.05 to be effective on or before the Closing Date.




(g)

Current Report. Pubco shall deliver a draft of the Current Report on Form 8-K to
be filed with the SEC within four (4) business days of the Closing Date
containing information about the Exchange and pro forma financial statements of
Pubco and the Company and audited financial statements of the Company as
required by Regulation S-K under the Securities Act. Such Form 8-K shall be in
form and substance acceptable to the Company and its counsel prior to Closing.




(h)

Liabilities. Pubco shall have no more than $25,000 in actual or contingent
liabilities outstanding (accounts payable) and no undisclosed liabilities,
commitments or other obligations of any kind other than Pubco’s obligations to
the Company pursuant to this Agreement and Pubco’s obligation to investors
pursuant to the Financing.




ARTICLE VI

TERMINATION, AMENDMENT AND WAIVER




6.01

Termination. This Agreement may be terminated and abandoned at any time prior to
the Effective Time of the Exchange:




(a)

by mutual written consent of Pubco and the Company;




(b)

by either Pubco or the Company if any Governmental Entity shall have issued an
order, decree or ruling or taken any other action permanently enjoining,
restraining or otherwise prohibiting the Exchange and such order, decree, ruling
or other action shall have become final and non-appealable;




(c)

by either Pubco or the Company if the Exchange shall not have been consummated
on or before June 30, 2015, (other than as a result of the failure of the party
seeking to terminate this Agreement to perform its obligations under this
Agreement required to be performed at or prior to the Effective Time); provided
that, if a Financing Default has occurred and Company informs Pubco that it is
pursuing alternate financing, Pubco may not terminate or abandon this Agreement
pursuant to this clause prior to August 30, 2015;




(d)

by Pubco, if a Material Adverse Change shall have occurred relative to the
Company (and not curable within thirty (30) days);




(e)

by the Company if a Material Adverse Change shall have occurred relative to
Pubco (and not curable within thirty (30) days);




(f)

by Pubco, if the Company willfully fails to perform in any material respect any
of its material obligations under this Agreement; or




(g)

by the Company, if Pubco willfully fails to perform in any material respect any
of its obligations under this Agreement.




6.02

Effect of Termination. In the event of termination of this Agreement by either
the Company or Pubco as provided in Section 6.01, this Agreement shall forthwith
become void and have no effect, without any liability or obligation on the part
of Pubco or the Company, other than the provisions of the last sentence of
Section 4.01(a) and this Section 6.02. Nothing contained in this Section shall
relieve any party for any breach of the representations, warranties, covenants
or agreements set forth in this Agreement or for its willful failure to perform
pursuant to Section 6.02(f) or (g) as applicable.





18




--------------------------------------------------------------------------------




6.03

Amendment. This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties upon approval by the party, if such
party is an individual, and upon approval of the Boards of Directors of each of
the parties that are corporate entities.




6.04

Extension; Waiver. Subject to Section 6.01(c), at any time prior to the
Effective Time, the parties may (a) extend the time for the performance of any
of the obligations or other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained in this Agreement
or in any document delivered pursuant to this Agreement, or (c) waive compliance
with any of the agreements or conditions contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.




6.05

Return of Documents. In the event of termination of this Agreement for any
reason, Pubco and the Company will return to the other party all of the other
party’s documents, work papers, and other materials (including copies) relating
to the transactions contemplated in this Agreement, whether obtained before or
after execution of this Agreement. Pubco and the Company will not use any
information so obtained from the other party for any purpose and will take all
reasonable steps to have such other party’s information kept confidential.




ARTICLE VII

INDEMNIFICATION AND RELATED MATTERS




7.01

Survival of Representations and Warranties. The representations and warranties
and covenants in this Agreement or in any instrument delivered pursuant to this
Agreement shall survive until twenty four (24) months after the Effective Time
(except for with respect to Taxes which shall survive for the applicable statute
of limitations plus 90 days, and covenants that by their terms survive for a
longer period).




7.02

Indemnification.




(a)

Pubco shall indemnify and hold the Company Member and the Company harmless for,
from and against any and all liabilities, obligations, damages, losses,
deficiencies, costs, penalties, interest and expenses (including, but not
limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation, commenced or
threatened, or any claim whatsoever) (collectively, “Losses”) to which the
Company Member and the Company may become subject resulting from or arising out
of any breach of a representation, warranty or covenant made by Pubco as set
forth in this Agreement, it being understood, for clarity, that any matter
disclosed on the Company Disclosure Schedule, shall not be a breach of a
representation or warranty.




(b)

The Company and Company Member shall jointly indemnify and hold Pubco and
Pubco’s officers and directors (“Pubco’s Representatives”) harmless for, from
and against any and all Losses to which Pubco or Pubco’s Representatives may
become subject resulting from or arising out of any breach of a representation,
warranty or covenant made by the Company or Company Member as set forth in this
Agreement.




(c)

No party shall be liable under this Article for any Losses resulting from or
relating to any inaccuracy in or breach of any representation or warranty in
this Agreement if the party seeking indemnification for such Losses had actual
knowledge of such Breach or could be reasonably expected to have such knowledge
after a reasonable investigation, in each case before Closing.






19




--------------------------------------------------------------------------------




7.03

Notice of Indemnification. Promptly after the receipt by any indemnified party
(the “Indemnitee”) of notice of the commencement of any action or proceeding
against such Indemnitee, such Indemnitee shall, if a claim with respect thereto
is or may be made against any indemnifying party (the “Indemnifying Party”)
pursuant to this Article VII, give such Indemnifying Party written notice of the
commencement of such action or proceeding and give such Indemnifying Party a
copy of such claim and/or process and all legal pleadings in connection
therewith. The failure to give such notice shall not relieve any Indemnifying
Party of any of its indemnification obligations contained in this Article VII,
except where, and solely to the extent that, such failure actually and
materially prejudices the rights of such Indemnifying Party. Such Indemnifying
Party shall have, upon request within thirty (30) days after receipt of such
notice, but not in any event after the settlement or compromise of such claim,
the right to defend, at its own expense and by its own counsel reasonably
acceptable to the Indemnitee, any such matter involving the asserted liability
of the Indemnitee; provided, however, that if the Indemnitee determines that
there is a reasonable probability that a claim may materially and adversely
affect it, other than solely as a result of money payments required to be
reimbursed in full by such Indemnifying Party under this Article VII or if a
conflict of interest exists between Indemnitee and the Indemnifying Party, the
Indemnitee shall have the right to defend, compromise or settle such claim or
suit; and, provided, further, that such settlement or compromise shall not,
unless consented to in writing by such Indemnifying Party, which shall not be
unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article VII to indemnify
an Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim. An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article VII, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party. If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.




ARTICLE VIII

GENERAL PROVISIONS




8.01

Notices. Any and all notices and other communications hereunder shall be in
writing and shall be deemed duly given to the party to whom the same is so
delivered, sent or mailed at addresses and contact information set forth below
(or at such other address for a party as shall be specified by like notice.) Any
and all notices or other communications or deliveries required or permitted to
be provided hereunder shall be deemed given and effective on the earliest of:
(a) on the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (Pacific Standard Time) on a business day, (b) on the
next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Pacific Standard Time) on any business day, (c) on the second
business day following the date of mailing, if sent by a nationally recognized
overnight courier service, or (d) if by Personal delivery, upon actual receipt
by the party to whom such notice is required to be given.




If to Pubco:

Stuart King Capital Corp.

1500 Cliff Branch Drive

Henderson, NV 89014




If to Company:

Cloud Income Properties

3020 Carbon Place Suite 102

Boulder, CO 80301-6169




All Notices to the Company Member shall be sent “care of” the Company. Any party
or persons wanting additional communications and/or notices shall and will bear
costs of postage or expedited express mail. The parties listed above represent
Pubco and The Company and will share all related communications with all Company
Members and/or interested parties.





20




--------------------------------------------------------------------------------




8.02

Definitions. For purposes of this Agreement:




(a)

an “Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person;




(b)

“Material Adverse Change” or “Material Adverse Effect” means, when used in
connection with the Company or Pubco, any change or effect that either
individually or in the aggregate with all other such changes or effects is
materially adverse to the business, assets, properties, condition (financial or
otherwise) or results of operations of such party and its Subsidiaries taken as
a whole (after giving effect in the case of Pubco to the consummation of the
Exchange); it being understood that, solely with respect to Pubco, any effect or
change which could likely result in a delisting from any applicable exchange or
trigger, or otherwise result in, any investigation of other proceeding or action
by the Securities and Exchange Commission, shall be deemed to be “materially
adverse” within the foregoing meaning;




(c)

“Ordinary Course of Business” means the Ordinary Course of Business consistent
with past custom and practice (including with respect to quantity and
frequency);




(d)

“Person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity;




(e)

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) that is owned directly or indirectly
by such first Person; and




(f)

“Security Interest” means any mortgage, pledge, lien, encumbrance, deed of
trust, lease, charge, right of first refusal, easement, servitude, proxy, voting
trust or agreement, transfer restriction under any shareholder or similar
agreement or any other Security Interest, other than (i) mechanic’s, material
men’s, and similar liens, (ii) statutory liens for taxes not yet due and
payable, (c) purchase money liens and liens securing rental payments under
capital lease arrangements, (iii) pledges or deposits made in the Ordinary
Course of Business in connection with workers’ compensation, unemployment
insurance or other similar social security legislation; and (iv) encumbrances,
security deposits or reserves required by law or by any Governmental Entity.




8.03

Interpretation. When a reference is made in this Agreement to a Section, Exhibit
or Schedule, such reference shall be to a Section of, or an Exhibit or Schedule
to, this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”




8.04

Entire Agreement; No Third-Party Beneficiaries. This Agreement and the other
agreements referred to herein constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter of this Agreement. This Agreement is not
intended to confer upon any Person other than the parties any rights or
remedies.




8.05

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Nevada, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.




8.06

Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties and their respective successors and assigns.





21




--------------------------------------------------------------------------------




8.07

Enforcement. The parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court of the United States located in the State of
Nevada, this being in addition to any other remedy to which they are entitled at
law or in equity. In addition, each of the parties hereto (a) agrees that it
will not attempt to deny or defeat such Personal jurisdiction or venue by motion
or other request for leave from any such court, and (b) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any state court other than such court.




8.08

Severability. Whenever possible, each provision or portion of any provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.




8.09

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in Person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in Person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.




8.10

Attorney’s Fees. In the event any suit or other legal proceeding is brought for
the enforcement of any of the provisions of this Agreement, the parties hereto
agree that the prevailing party or parties shall be entitled to recover from the
other party or parties upon final judgment on the merits reasonable attorneys’
fees, including attorneys’ fees for any appeal, and costs incurred in bringing
such suit or proceeding.




8.11

Currency. All references to currency in this Agreement shall refer to the lawful
currency of the United States of America.







[SIGNATURE PAGE BELOW]





22




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.




Pubco:

Stuart King Capital Corp., a Delaware corporation




By: _____________________________

Chief Executive Officer




Company:




Cloud Income Properties, Inc. a Nevada corporation




By: _____________________________

President





23




--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE

TO

EXCHANGE AGREEMENT




The undersigned do hereby agree to be bound by all of the terms and provisions
of the Exchange Agreement, including all exhibits and schedules attached
thereto, dated January 13, 2015 by and among, Stuart King Capital Corp., a
Delaware corporation (“Pubco”) on one hand, and Cloud Income Properties, Inc., a
Nevada corporation (the “Company”) and the shareholders of the Company (the
“Company Shareholders”), on the other hand.




Company Shareholder:




By: _____________________________

Print Name: ______________________

Address: _________________________

________________________________




By: _____________________________

Print Name: ______________________

Address: _________________________

________________________________




By: _____________________________

Print Name: ______________________

Address: _________________________

________________________________




By: _____________________________

Print Name: ______________________

Address: _________________________

________________________________







* NOTE: All Facsimile and/or scanned or emailed copies act as originals.  Total
Number of pages 24





24


